Civil action to recover damages for personal injuries suffered by plaintiff when knocked down on public street in city of Raleigh by bicycle *Page 739 
operated by Earl Frazier while delivering messages on behalf of the Western Union Telegraph Company, and alleged to have been caused by the negligence of the defendants.
Upon denial of liability and plea of contributory negligence, the usual issues of negligence, contributory negligence, and damages were submitted to the jury and answered in favor of plaintiff. From judgment thereon the defendants appeal, assigning errors.
The record presents no new question of law, and the trial seems to have been conducted in conformity to the established principles in such cases.Brown v. Tel. Co., 198 N.C. 771, 153 S.E. 457. The demurrer to the evidence was properly overruled, as it is amply sufficient to carry the case to the jury. Hayes v. Tel. Co., ante, 192.
A careful perusal of the record leaves us with the impression that it is free from reversible error. The verdict and judgment will be upheld.
No error.